
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 159
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mr. Daniel E. Lungren of
			 California (for himself, Ms. Wilson of
			 Florida, Mr. Campbell,
			 Mr. King of Iowa,
			 Mr. Shuler,
			 Mr. Sensenbrenner,
			 Mr. Wolf, and
			 Mr. Smith of New Jersey) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning al Shabaab for its practice of
		  child conscription in the Horn of Africa.
	
	
		Whereas, according to the United States State Department
			 Trafficking in Persons Report in June 2010, the recruitment and use of children
			 in militias and other fighting forces is a longstanding practice by al Shabaab
			 which has continued through this year;
		Whereas a January 2010 United Nations report indicated
			 that the number of child soldiers in Somalia had increased over the last 4
			 years, with widespread recruitment from schools, madrasas, and among street
			 children;
		Whereas, during the reporting period of the United Nations
			 report, al Shabaab used force and deception to exploit orphaned and street
			 children for use in armed conflict, carrying out assassinations, planting
			 bombs, portering, and domestic servitude;
		Whereas al Shabaab systematically and forcibly conscripted
			 children, sometimes as young as 8 years of age, from southern Somalia and
			 Puntland;
		Whereas the group also forcibly recruited girls who were
			 then “married off” to its militia leaders and used for logistical support and
			 intelligence gathering;
		Whereas al Shabaab has extended its terror internationally
			 to Uganda where it slaughtered 76 civilians including 1 United States citizen
			 during a bombing; and
		Whereas al Shabaab has openly affiliated itself with the
			 al Qaeda terrorist network and has recruited from the United States proving it
			 is a legitimate threat to the national security of the United States: Now,
			 therefore, be it
		
	
		That the House of Representatives condemns
			 al Shabaab for its practice of child conscription in the Horn of Africa.
		
